Citation Nr: 1714580	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to March 24, 2008, in excess of 20 percent from March 24, 2008 to September 20, 2010, and in excess of 40 percent from September 21, 2010, for low back strain with degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent for right sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to November 2003.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2010 the Board remanded this claim for further development.  In October 2013, the Board issued a decision which granted the assignment of a separate compensable rating for right sciatica and denied the issues listed above. The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a joint motion for partial remand (JMPR) which vacated the Board's decision regarding the issues listed above.  These issues were remanded to the Board for further development pursuant to the August 2014 Court instructions.  In January 2015, the Board again remanded the case for additional development.

In November 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the symptoms associated with his service-connected low back disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant higher ratings.  In a March 2017 letter, the Veteran essentially stated that his low back symptoms were worsening as he was having to see his doctors more often and need to take more time off work.  He also submitted a record of sick leave taken.  The Veteran's last VA examination for his spine was conducted in August 2015.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in January 2008.  Thus, the appellant should be provided an opportunity to report for a current VA examination and ascertain the current status of his service-connected back strain with degenerative changes and right sciatica.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his low back and right sciatica disabilities that is not evidenced by the current record, including reported doctor visits.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If he has been prescribed bed rest because of his back pathology, he should so indicate and assist in obtaining pertinent records.  All attempts to obtain additional records should be documented in the claims folder.

2.  The Veteran should be afforded the appropriate VA orthopedic and neurologic type examinations.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating disabilities of the spine and associated right sciatica, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his low back disability and right sciatica.  Passive and active ranges of motion, with and without weight bearing should be set out as appropriate.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected low back disorder from those attributable to any other diagnosed disorders.

A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report(s) should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.   

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


